

	

		II

		109th CONGRESS

		1st Session

		S. 671

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Lieberman (for

			 himself, Ms. Snowe,

			 Mr. Smith, and Mr. Akaka) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to allow a

		  credit against income tax for certain fuel cell property.

	

	

		1.Credit for certain

			 energy-efficient property

			(a)Business

			 property

				(1)In

			 generalSubparagraph (A) of section 48(a)(3) of the Internal

			 Revenue Code of 1986 (defining energy property) is amended by striking

			 or at the end of clause (i), by adding or at the

			 end of clause (ii), and by inserting after clause (ii) the following new

			 clause:

					

						(iii)energy-efficient

				building property,

						.

				(2)Energy-efficient

			 building propertySubsection (a) of section 48 of such Code is

			 amended by redesignating paragraph (4) as paragraph (5) and by inserting after

			 paragraph (3) the following new paragraph:

					

						(4)Energy-efficient

				building propertyFor purposes of this subsection—

							(A)In

				generalThe term energy-efficient building property

				means a fuel cell power plant that—

								(i)generates

				electricity using an electrochemical process, and

								(ii)generates at

				least 0.5 kilowatt of electricity using an electrochemical process.

								(B)LimitationIn

				the case of energy-efficient building property placed in service during the

				taxable year, the credit determined under paragraph (1) for such year with

				respect to such property shall not exceed an amount equal to the lesser

				of—

								(i)30 percent of the

				basis of such property, including expenditures for labor costs properly

				allocable to the onsite preparation, assembly, or original installation of the

				property and for piping or wiring to interconnect such property, or

								(ii)$1,000 for each

				kilowatt of capacity of such property.

								(C)Fuel cell power

				plantThe term fuel cell power plant means an

				integrated system comprised of a fuel cell stack assembly and associated

				balance of plant components that converts a fuel into electricity using

				electrochemical means.

							(D)TerminationSuch

				term shall not include any property placed in service after December 31,

				2009.

							.

				(3)LimitationSection

			 48(a)(2)(A) of such Code (relating to energy percentage) is amended to read as

			 follows:

					

						(A)In

				generalThe energy percentage is—

							(i)in the case of

				energy-efficient building property, 30 percent, and

							(ii)in the case of

				any other energy property, 10 percent.

							.

				(4)Conforming

			 amendments

					(A)Section

			 29(b)(3)(A)(i)(III) of such Code is amended by striking section

			 48(a)(4)(C) and inserting section 48(a)(5)(C).

					(B)Section 48(a)(1)

			 of such Code is amended by inserting except as provided in paragraph

			 (4)(B), before the energy.

					(5)Effective

			 dateThe amendments made by this subsection shall apply to

			 property placed in service after December 31, 2004, under rules similar to the

			 rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on

			 the day before the date of the enactment of the Revenue Reconciliation Act of

			 1990).

				(b)Nonbusiness

			 property

				(1)In

			 generalSubpart A of part IV of subchapter A of chapter 1 of the

			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is

			 amended by inserting after section 25B the following new section:

					

						25C.Nonbusiness

				energy-efficient building property

							(a)Credit

				allowed

								(1)In

				generalIn the case of an individual, there shall be allowed as a

				credit against the tax imposed by this chapter for the taxable year an amount

				equal to the nonbusiness energy-efficient building property expenditures which

				are paid or incurred during such year.

								(2)LimitationThe

				credit allowed under paragraph (1) with respect to property placed in service

				by the taxpayer during the taxable year shall not exceed an amount equal to the

				lesser of—

									(A)30 percent of the

				basis of such property, or

									(B)$1,000 for each

				kilowatt of capacity of such property.

									(b)Nonbusiness

				Energy-Efficient Building Property ExpendituresFor purposes of

				this section—

								(1)In

				generalThe term nonbusiness energy-efficient building

				property expenditures means expenditures made by the taxpayer for

				nonbusiness energy-efficient building property installed on or in connection

				with a dwelling unit—

									(A)which is located

				in the United States, and

									(B)which is used by

				the taxpayer as a residence.

									Such term

				includes expenditures for labor costs properly allocable to the onsite

				preparation, assembly, or original installation of the property.(2)Nonbusiness

				energy-efficient building propertyThe term nonbusiness

				energy-efficient building property means energy-efficient building

				property (as defined in section 48(a)(4)) if—

									(A)the original use

				of such property commences with the taxpayer, and

									(B)such property

				meets the standards (if any) applicable to such property under section

				48(a)(3).

									(c)Special

				rulesFor purposes of this section—

								(1)Dollar amounts

				in case of joint occupancyIn the case of any dwelling unit which

				is jointly occupied and used during any calendar year as a residence by 2 or

				more individuals the following shall apply:

									(A)The amount of the

				credit allowable, under subsection (a) by reason of expenditures (as the case

				may be) made during such calendar year by any of such individuals with respect

				to such dwelling unit shall be determined by treating all of such individuals

				as 1 taxpayer whose taxable year is such calendar year.

									(B)There shall be

				allowable, with respect to such expenditures to each of such individuals, a

				credit under subsection (a) for the taxable year in which such calendar year

				ends in an amount which bears the same ratio to the amount determined under

				subparagraph (A) as the amount of such expenditures made by such individual

				during such calendar year bears to the aggregate of such expenditures made by

				all of such individuals during such calendar year.

									(2)Tenant-stockholder

				in cooperative housing corporationIn the case of an individual

				who is a tenant-stockholder (as defined in section 216) in a cooperative

				housing corporation (as defined in such section), such individual shall be

				treated as having made his tenant-stockholder’s proportionate share (as defined

				in section 216(b)(3)) of any expenditures of such corporation.

								(3)Condominiums

									(A)In

				generalIn the case of an individual who is a member of a

				condominium management association with respect to a condominium which the

				individual owns, such individual shall be treated as having made his

				proportionate share of any expenditures of such association.

									(B)Condominium

				management associationFor purposes of this paragraph, the term

				condominium management association means an organization which

				meets the requirements of paragraph (1) of section 528(c) (other than

				subparagraph (E) thereof) with respect to a condominium project substantially

				all of the units of which are used as residences.

									(4)Allocation in

				certain casesIf less than 80 percent of the use of an item is

				for nonbusiness purposes, only that portion of the expenditures for such item

				which is properly allocable to use for nonbusiness purposes shall be taken into

				account.

								(5)When

				expenditure made; amount of expenditure

									(A)In

				generalExcept as provided in subparagraph (B), an expenditure

				with respect to an item shall be treated as made when the original installation

				of the item is completed.

									(B)Expenditures

				part of building constructionIn the case of an expenditure in

				connection with the construction or reconstruction of a structure, such

				expenditure shall be treated as made when the original use of the constructed

				or reconstructed structure by the taxpayer begins.

									(C)AmountThe

				amount of any expenditure shall be the cost thereof.

									(6)Property

				financed by subsidized energy financingFor purposes of

				determining the amount of nonbusiness energy-efficient building property

				expenditures made by any individual with respect to any dwelling unit, there

				shall not be taken into account expenditures which are made from subsidized

				energy financing (as defined in section 48(a)(5)(C)).

								(d)Basis

				adjustmentsFor purposes of this subtitle, if a credit is allowed

				under this section for any expenditure with respect to any property, the

				increase in the basis of such property which would (but for this subsection)

				result from such expenditure shall be reduced by the amount of the credit so

				allowed.

							(e)TerminationThis

				section shall not apply to any expenditure made after December 31, 2009.

							.

				(2)Conforming

			 amendments

					(A)Subsection (a) of

			 section 1016 of such Code is amended by striking and at the end

			 of paragraph (30), by striking the period at the end of paragraph (31) and

			 inserting ; and, and by adding at the end the following new

			 paragraph:

						

							(32)to the extent

				provided in section 25C(d), in the case of amounts with respect to which a

				credit has been allowed under section 25C.

							.

					(B)The table of

			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is

			 amended by inserting after the item relating to section 25B the following new

			 item:

						

							

								Sec. 25C. Nonbusiness energy-efficient

				building

				property.

							

							.

					(3)Effective

			 dateThe amendments made by this subsection shall apply to

			 expenditures made after December 31, 2004.

				

